538 U.S. 904
GRATZ ET AL.v.BOLLINGER ET AL.
No. 02-516.
Supreme Court of United States.
March 10, 2003.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.


2
C. A. 6th Cir. [Certiorari granted, 537 U. S. 1044.] Motion of the Solicitor General for leave to participate in oral argument as amicus curiae and for divided argument granted. Motion of Exxon Mobil Corp. for leave to file a brief as amicus curiae granted. Motion of respondents Ebony Patterson et al. for additional argument time and for divided argument, or in the alternative, for divided argument denied.